DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: in line 6, the phrase “outside the disk” is better as “outside of the disk”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the phrases “a first coin or a second coin”, “a separation unit that separates one coin out of two of the first coins” and “ the two first coins being caught” are indefinite and unclear because it is not certain what is meant by side by side, i.e., vertically or horizontally, for example.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 2016/0240028 A1) in view of Nishida (US 2010/0042250 A1).



Regarding Claim 1, Onishi teaches a coin feeding apparatus, i.e., coin depositing and dispensing machine (10), as illustrated in figures 1-31, comprising:
a disk (52) as mentioned at paragraph 155 and as illustrated at figure 6, for example, that includes a plurality of protrusions (56) on a surface (52b) of the disk (52), is disposed to be inclined and rotatable, as mentioned at paragraph 155 and as illustrated at figures 1, 4a and 4b, and, when rotating, causes a first coin (C4, C5) or a second coin (C4, C5), as illustrated at figures 7 and 9 and as mentioned at paragraphs 180, 182-186, 192 and 201-208, for example, to be caught on and carried upward by the plurality of protrusions (56), i.e., as illustrated in figures 6-10b, 21-23, as mentioned at paragraph 33, i.e., the second coin (C5), having a diameter greater than that of the first coin (C4), as mentioned at paragraph 184 and as illustrated in figure 8, for example, showing (C5) having a larger diameter than (C4);
a cover (54), as mentioned at paragraph 155 and as illustrated in figure 1, that forms, between the cover (54) and the surface (52b) of the disk (56), a space (53) for storing a coin therein; 
Regarding Claim 1, Onishi does not expressly teach a separation unit that separates one coin out of two of the first coins from the plurality of protrusions so as to cause the one coin to fall into the space, the two first coins being caught on the plurality of protrusions side by side.
Regarding Claim 1, Onishi does not expressly teach, but Nishida teaches a separation unit, i.e., disc (48) and projecting body (62), as illustrated in figures and 4 and as mentioned at paragraph 114, that separates one coin out of two of the first coins (C) from the plurality of protrusions (53) so as to cause the one coin (C) to fall into the space, i.e., as bounded by hopper (47), as illustrated in figures 2 and 3, the two first coins (C) being caught on the plurality of protrusions (53) side by side, as illustrated in figure 4, for example, noting the direction arrow indicating the topmost coin (C) is knocked off of the disc (46) back into the hopper (47).  See annotated figure 4 as follows.

    PNG
    media_image1.png
    970
    746
    media_image1.png
    Greyscale


Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have substituted the outlet (48, 56, 58, 60) having a separation unit that separates one coin out of two of the first coins from the plurality of protrusions so as to cause the one coin to fall into the space, the two first coins being caught on the plurality of protrusions side by side, as taught by Nishida, for Onishi’s outlet (63, 64) for the purpose of feeding to a coin transporter located above the disk versus in a perpendicular and downward location, since both outlet assemblies perform the function of passing coins from storage to a destination.  
Regarding Claim 2, Nishida teaches .  
wherein
the separation unit (48, 62) separates an outer coin (C) out of two of the first coins (C) from the plurality of protrusions (53) so as to cause the outer coin (C) to fall into the space, i.e., of hopper (47), the two first coins (C) being caught on the plurality of protrusions (53) while lying side-by-side in a radial direction of the disk (46), as illustrated in figure 4.
Regarding Claim 3, Nishida teaches .  
wherein
the plurality of protrusions (53) is disposed on the surface of the disk (46) such that a portion of the outer coin (C) projects out from a peripheral edge of the disk (46), as illustrated in figure 4, and
the separation unit (48, 63) does not make contact with the second coin (C), but makes contact with the portion of the outer coin (C), i.e, the upper coin, as illustrated in figure 4, projecting out from the peripheral edge of the disk (46), so as to cause the outer coin to come off the disk and to fall into the space of hopper (47).
Regarding Claim 4, Nishida teaches .  
wherein
the portion of the outer coin (C), i.e, the upper coin, and a portion of the second coin (C) project out from the disk at different positions, noting the upper coin projects out over the edge of the disk and the lower coin does not.  Note that a second pair of coins can exist next to the first pair of coins (C) since the hopper holds bulk randomized coins and that the disk and its projections can operate to obtain multiple pairs of coins next to each other along the disk.  
Regarding Claim 5, Onishi teaches a rotating member (269) with rotating member detection sensor (269b) that detects rotation of the rotating member (269), which is rotated in synchronization with rotation of the disk (52).  

Paragraph 261 discusses the control unit (251) which controls the motion of the feeding unit 
See also paragraph 271, which states as follows.
[0271] When a coin is fed out to the outside from the storing and feeding apparatus 50, the rotating disk 52 is normally rotated (see FIG. 25) by the rotating-disk drive unit 252c formed of a stepping motor or the like. Specifically, the rotating disk 52 is rotated in the clockwise direction in FIG. 21. Then, while the rotating disk 52 is being normally rotated, the rotating member 26 is rotated synchronically with the rotating disk 52. More specifically, when the rotating disk 52 is rotated by a distance corresponding to the distance between the two adjacent projection assemblies, the rotating member 269 is rotated a half circle. Then, for each time when the rotating member 269 is rotated a half circle, light emitted toward the rotating-member position detection sensor 269b formed of an optical sensor or the like is shielded by the rotation detection light-shielding plate 269a of the rotating member 269. Thus, the rotating-member position detection sensor 269b can detect the rotation detection light-shielding plate 269a of the rotating member 269. As another embodiment, the rotating member 269 may be rotated by the rotating-disk drive unit 252c, and the rotating disk 52 may be rotated in accordance with the rotation of the rotating member 269. Also in this case, when the rotating member 269 is rotated a half circle, the rotating disk 52 is rotated by a distance corresponding to the distance between the two adjacent projection assemblies. 
Emphasis provided.  Note that “rotating member 26” should be “269” and is thought to be a typographical error.

Regarding Claim 5, Onishi does not expressly teach the separation unit includes a contact unit that moves between a first position and a second position.
Regarding Claim 5, Nishida teaches wherein
the separation unit (48, 63) includes a contact unit (63) that moves between a first position and a second position, noting that the separation unit (48, 63) rotates.
Regarding Claim 5, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have synchronization of the separation unit as taught by Nishida, with the rotation of Onishi’s (the) disk, for the purpose of ensuring the components of the apparatus operate to deliver the desired amount of coins into or out of the storage area (54).    	
Regarding Claim 6, Nishida teaches wherein,
when the portion of the outer coin (C) passes the first position, the contact unit (63) moves to the first position and makes contact with the outer coin (C), i.e., the upper coin, as illustrated in annotated figure 4, as shown above.

Regarding Claim 7, Nishida teaches wherein,
when the portion of the second coin (C) passes the first position, the contact unit (63) moves to the second position and does not make contact with the second coin, noting that the second coin is the lower coin and thus misses contact with the separation unit, and noting that it would have been obvious that once the upper coin (C) has been removed by the contact unit (63), that the contact unit must be rotated back to a rotational location to be in position to remove the next upper/outer coin of the next/second/another set of upper and lower coins.
Regarding Claim 8, Onishi does not teach 
the separation unit is a cam including a cylindrical end surface provided with a higher portion and a lower portion, the cylindrical end surface being configured to rotate in synchronization with rotation of the disk, the higher portion of the cylindrical end surface making contact with the portion of the outer coin.
Regarding Claim 8, Nishida teaches wherein
the separation unit (63) is a cam including an end surface provided with a higher portion (62) and a lower portion (64), noting figures 3 and 4 which illustrates that separation unit (63), the end surface being configured to rotate in synchronization with rotation of the disk (46), the higher portion of the end surface (62) making contact with the portion of the outer coin (C), as illustrated in annotated magnified and full portions of figure 3 and annotated figure 4, as follows.

    PNG
    media_image2.png
    892
    703
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    464
    380
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1010
    748
    media_image4.png
    Greyscale

a cam with cylindrical end surface, Applicant provides no criticality specifically for such a feature.
Note that it has been held that the shape configuration of the claimed device is a matter of design choice “which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant”.  See In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).  
Regarding Claim 8, therefore, it would have been obvious to an ordinarily skilled artisan to have provided Onishi’s separation unit is a cam including a cylindrical end surface provided with a higher portion and a lower portion as a matter of design choice.
Regarding Claim 9, Onishi teaches wherein
some of the plurality of protrusions, i.e., peripheral holding units (57), as illustrated in figure 6 and as mentioned at paragraph 175, for example, are disposed on a central portion (58) of the disk (52), and each include a surface that faces in the radial direction of the disk (52) and makes contact with a peripheral edge of a coin, as mentioned at paragraph 175, last sentence, and
the coin feeding apparatus further comprises:
a pushing-aside member (59, 59a) as illustrated in figures 6 and 9, that, outside (of) the disk, i.e., from underneath the disk (52), makes contact with the second coin caught on and carried upward by the disk (52), interpreted as away from the disk surface, as illustrated in figure 8, so as to push aside the second coin (C5) in a center direction of the disk (52), and cause a side surface, i.e., the periphery/circumference, of the second coin (C5) to make contact with the surface of one of the protrusions (57), as illustrated in figures 6,7 and 9, disposed on the central portion (58) of the disk.  Note that Nishida teaches protrusions (53), as illustrated in figure 4.
Regarding Claim 10, Nishida teaches wherein
the cover (34), as illustrated in figure 12, includes a first side wall disposed along a peripheral edge of the disk and a second side wall, noting the bulge-like shape, disposed to diverge from the peripheral edge of the disk (50, 52), as illustrated in figures 12 and 15, with decreasing distance to the separation unit (33) as mentioned at paragraph 150, for example.  See annotated figure 12 and magnified portion of figure 12, for example, as follows.

    PNG
    media_image5.png
    1025
    679
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    402
    614
    media_image6.png
    Greyscale

Note also another portion of figure 12, which teaches a cover/housing that surrounds the disk (50) and contours away from the disk (50) near the outlet, as shown as follows.

    PNG
    media_image7.png
    456
    617
    media_image7.png
    Greyscale

	Regarding Claim 10, note also Nishida at figure 3, which has cover/hopper (25) that surrounds disk (46), and that diverges away from the disk (46) at the outlet section and that surrounds/diverges from a peripheral edge of the disk
Regarding Claim 10, Nishida teaches wherein
the cover (25), as illustrated in figure 3, includes a first side wall disposed along a peripheral edge of the disk (46) and a second side wall disposed to diverge from the peripheral edge of the disk (46), as illustrated in figure 3, with decreasing distance to the separation unit (48), for example.  See annotated figure 3, as follows.

    PNG
    media_image8.png
    822
    783
    media_image8.png
    Greyscale

Regarding Claim 11, Nishida teaches wherein
the separation unit (48, 63) separates a leading coin, i.e., upper coin (C), as illustrated in figure 4, out of two of the first coins (C) from the plurality of protrusions (52) so as to cause the leading coin (C) to fall into the space defined by hopper (25), the two first coins (C) being caught on the plurality of protrusions (52) while lying side-by-side in a circumferential direction of the disk (5, noting that it is considered a matter of design choice as to whether the coins are large or small enough to be situated side-by-side.
Note that it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 11, it therefore would have been obvious to one of ordinary skill to have two sets of coins side by side based upon the size of the coins of the coin set encountered by Onishi’s money handling apparatus.  See MPEP 2144.04(IV)(A).  
Regarding Claim 12, Onishi teaches a money handling apparatus (20), comprising:
the coin feeding apparatus according to claim 1, as illustrated in figures 1-11, for example.  See the rejection of Claim 1, above.
Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

February 24, 2021